The opinion of the court was delivered by
Van Syckel, J.
The prosecutor, who lives in the township of Raritan, in the county of Hunterdon, was assessed, in 1876, for two farms lying in the township of West Amwell.
The objection to this assessment is, that the farms were-owned, not by the plaintiff) but by his wife.
This does not invalidate the assessment. The seventh section of the act of 1874, (Rev., p. 1165, pl. 120,) provides-that, notwithstanding any mistake in the name of the owner of real estate, the assessment shall be valid and effectual. State, Tindall, pros., v. Vanderbilt, 4 Vr. 38.
The prosecutor was also assessed for a mortgage on land in West Amwell, which mortgage belonged to the estate of Samuel B. Hudnut, deceased, of which he was one of the administrators.
The evidence shows that the prosecutor received notice of these assessments, and that he failed to apply to the commissioners of appeal for relief, so that they could have had an opportunity to correct any error which might have existed. Under such circumstances, there being no merits in the plaintiff’s case in these respects, this court may, in its discretion* refuse him relief. State, International and Life Assurance Co., pros., v. Haight, 6 Vr. 284.
The prosecutor was also assessed for personal property to-the amount of $800, and the valuation of that was afterwards* without notice to him, increased to the sum of $1000.
For this he was not taxable in West Amwell, as he resided in the township of Raritan, and the assessment should, therefore, be corrected by striking that sum from it.
The prosecutor having failed to apply to the commissioners of appeal, no costs will be allowed to him.